DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Load detection devices for die presses are well known in the art (see U.S. Patent Application Publication No. 2019/0248091 and U.S. Patent Nos. 10,486,384 and 5,379,688) and include a detector and controller.  It is also well known in the art for said detectors to have wireless transmitters (see 8,566,618, column 6, lines 14-25).  However, using a controller as part of a cutoff process to stop power going to the detector and transmitter is not known in the art.  Instead, the controllers are designed for either feedback control of the machine or emergency stopping of the die press in the event of failure or other such issues (see for instance U.S. Patent No. 5,379,688 and 4,195,563 for press stoppage) and such stoppages are directed to the movement of the die and not cutting off power to the entire machine.  As such, a controller designed to cut off power to the detector after a set period of time is not known in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/12/2022